John Dan Kemp, Chief Justice, dissenting. The majority has answered a certified question, which involves an issue of statutory interpretation that was argued by the parties in the circuit court, and has remanded the case to the court of appeals to address the merits. Because appellant Debra Mason has submitted a brief with a deficient abstract and addendum in violation of Arkansas Supreme Court Rule 4-2(a)(5), (8) (2016), I would order rebriefing before this court answers the certified question. For this reason, I respectfully dissent. Rule 4-2(a)(8) of the Arkansas Supreme Court Rules provides that the addendum contained in the brief must include copies of all documents in the record on appeal that are essential for the appellate court to confirm its jurisdiction, to understand the case, and to decide the issues on appeal. Specifically, the addendum must include “all motions ... responses, replies, exhibits, and related briefs, concerning the order, judgment, or ruling challenged on appeal.” Ark. Sup. Ct. R. 4-2(a)(8)(A)(i). Further, pursuant to Rule 4-2(b)(3), this court affords an appellant the opportunity to cure any deficiencies by filing a substituted brief. We have consistently ordered rebriefing in appeals of summary-judgment orders when the appellant fails to include in the addendum the motion for summary judgment, the opposing party’s response to the motion, the moving party’s reply to the response, and any briefs in support. See, e.g., Skalla v. Canepari, 2013 Ark. 249, 2013 WL 2460166 (per curiam) (rebriefing ordered to include in the abstract the deposition testimony attached as an exhibit to the motion for summary judgment); Kennedy v. Morales, 2013 Ark. 41, 2013 WL 485733 (per curiam) (rebriefing ordered for lack of cross-motions for summary judgment, briefs, and replies in the addendum); Grand Valley Ridge v. Metropolitan Nat’l Bank, 2010 Ark. 211, 2010 WL 1816801 (per curiam) (rebriefing ordered for lack of motion for summary judgment, responses, replies, and briefs in support); Bryan v. City of Cotter, 2009 Ark. 172, 303 S.W.3d 64 (per curiam) (re-briefing ordered for failure to include in the addendum the motion for summary judgment, response, reply, and briefs in support); Meyer v. CDI Contractors, LLC, 2009 Ark. 115, 313 S.W.3d 519 (per curiam) (rebriefing ordered for failure to include in the record and addendum the brief in support of response to motion for summary judgment); Neely v. McCastlain, 375 Ark. 478, 291 S.W.3d 585 (2009) (per curiam) (rebriefing ordered for failure to include in the addendum appellees’ joint motion for summary judgment and the response); Whiteside v. Russellville, 375 Ark. 245, 289 S.W.3d 461 (2008) (per curiam) (rebriefing ordered because the addendum lacked a brief in support of the motion for summary judgment, responses, and replies); Preston v. Stoops, 373 Ark. 115, 281 S.W.3d 720 (2008) (per curiam) (rebriefing ordered when appellant failed to include the motion for summary judgment); CitiFinancial Retail Servs. Div. of CitiCorp Trust Bank, FSB v. Weiss, 371 Ark. 421, 266 S.W.3d 740 (2007) (per curiam) (rebriefing ordered in appeal of summary judgment where addendum lacked motions for summary judgment and briefs in support). In the case at bar, appellee Charles Mason raised his argument to terminate alimony, pursuant to Arkansas Code Annotated section 9-12-312(a)(2)(D) (Repl. 2015), in his motion for summary judgment. Debra filed a response, and Charles replied. The circuit court held a hearing and subsequently entered an order denying Charles’s motion for summary judgment. Debra’s addendum does not contain these essential pleadings and the order. Debra also failed to abstract the circuit court’s summary-judgment hearing, in violation of Arkansas Supreme Court Rule 4-2(a)(5). Now this court answers a certified question involving an issue of statutory interpretation without the benefit of these relevant pleadings and the abstracted hearing before it. This court has stated that it is axiomatic that there is only one record, and it is impossible for seven judges to examine it. See, e,g., Unum Life Ins. Co. of Am. v. Edwards, 361 Ark. 150, 205 S.W.3d 126 (2005). More significant, it is Debra’s burden to provide us with a brief that allows us to understand, in this instance, the statutory issue presented to this court. See, e.g., Meyer v. CDI Contractors, LLC, 2009 Ark. 304, 318 S.W.3d 87. Because Debra has failed to comply with our rules, and in an effort to be consistent with our precedent, I would order rebriefing. Therefore, I dissent.